Citation Nr: 1802837	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  16-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2015 and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A notice of disagreement was received in August 2015, a statement of the case was issued in June 2016, and a substantive appeal was received in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's left knee disability did not have its onset during service or within one year of separation from service and is not otherwise related to service.

2. The evidence shows that the Veteran's right knee disability did not have its onset during service or within one year of separation from service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in active service and may not be presumed to have been incurred or aggravated by service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  A right knee disability was not incurred in active service and may not be presumed to have been incurred or aggravated by service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  See 38 U.S.C. §§ 5103, 5103A (2012).  In addition, VA published regulations that were created for the purpose of implementing many of the provisions of VCAA.  See 38 C.F.R. § 3.159 (2017).  

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the claimant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See id.

The Board observes that no VCAA notice has been issued in this case.  However, the Veteran and his accredited representative have demonstrated, through evidence and argument throughout the course of this appeal, actual knowledge of the VCAA requirements with respect to what evidence is necessary to substantiate his claim, what evidence VA will attempt to obtain, and what evidence he is responsible for providing.  Therefore, the Board finds no use will be served in delaying adjudication of this issue for the purpose of sending out a VCAA letter at this time, as there is no prejudice to the appellant in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, and statements from the Veteran.  

Furthermore, the Veteran was medically evaluated in conjunction with his claim in May 2016.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection.  The report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms, performed a physical examination, and conducted appropriate testing.  The resulting report provides an etiology opinion with sufficient rationale that addresses the Veteran's contentions.  For these reasons, the Board concludes that the VA examination report of record in this case provides an adequate basis for a decision on the Veteran's claims.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

The Veteran has claimed entitlement to service connection for left and right knee disabilities.  He contends that his current knee disabilities are related to his military service.  Specifically, he reported that his knee disabilities developed as a result of two weeks he spent in a pup tent in two feet of snow in France in March 1960.  He stated that his knees "were chilled to the bone, they ached for months, were stiff."  He reported that, after this snow exposure, his "knees have gradually gotten worse, until now I can't walk, am in a wheelchair."  He reported that he has "always had high tolerance for pain, didn't complain, didn't realize how much my knees would bother me, the rest of my life."  He reported that he went to three appointments with a physical therapist in service who "would pour 1 quart jar of marbles on floor [and] have me pick them up with my toes [and] put them back in the jar!"  (See August 2015 notice of disagreement; July 2016 personal statement and substantive appeal.)  

Turning to the medical evidence of record, the Veteran's July 1961 separation examination report notes that his lower extremities were clinically normal, and he denied any history of, or current, trick or locked knee on his July 1961 separation medical history report.  Service treatment records reflect that the Veteran neither complained of nor was treated for symptoms associated with his left knee.  An August 1961 service treatment record notes that the Veteran's right knee had been stiff for about 10 days.  It was noted that he did not have any injury.  Following examination, an impression of "bursitis infrapatellaris" was given.  

Service treatment records reflect that, in March 1960, he was treated for blisters on his feet which were determined to be dermatophytosis.  

Service treatment records also reflect that, in June 1959, the Veteran sought treatment after accidentally injuring his right foot.  The note reflects that he was prescribed the following treatment: "whirlpool & active exercises small muscles R foot [illegible] in P.T. x 3."  

Post-service medical records first document knee treatment in 2008.  A private medical record notes the Veteran's complaints of bilateral knee pain.  He denied any specific injury, saying that the problems just built up over time.  These records also reflect that the Veteran had steroid injections of both knees in June 2011 and September 2011.

In his notice of disagreement, the Veteran specifically noted that he has never claimed frostbite.  Service treatment records and post-service records reflect that he was never treated for frostbite of the lower extremities.  Rather, the Veteran has been diagnosed with degenerative arthritis of the left and right knees.  (See May 2016 VA knee and lower leg conditions examination report.)

The May 2016 VA examiner opined that the Veteran's current bilateral degenerative joint disease of the knees was less likely than not incurred in or caused by the swelling of his bursa infra patellar during service.  As a rationale, he noted that there is little information concerning the Veteran's knees between 1961 and 2008, which is a period of 47 years, and that no knee problems were noted on the discharge examination.  

This opinion is highly probative in that it was authored by a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the record and interview and examination of the Veteran.  It contains a rationale with citation to the Veteran's pertinent history, including his August 1961 in-service treatment for right knee infrapatellar bursitis.
 
The only remaining contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

The Board notes that the Veteran's claim has relied, in part, on his descriptions of having received physical therapy for his knees during service.  His specific description of the physical therapy that he received, however, is consistent with the therapy that he received in service for a right foot injury.  Specifically, service treatment records reflect that the Veteran had three physical therapy appointments during which he performed active exercises of the small muscles.  This description is consistent with the Veteran's reports of having had three physical therapy appointments in service in which he had to pick up marbles with his toes and put them in a jar.  The Board therefore concludes that the in-service treatment that the Veteran described in his personal statements was for his foot, not his knees, and finds that his lay descriptions of such in-service physical therapy do not help substantiate his claim.

The Board notes that the Veteran's arthritis did not manifest in service or to a compensable degree within one year of separation from service.  Therefore, presumptive service connection for a chronic disability is not warranted.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


